Case 1:19-cr-00704-LAP Document 20 Filed 11/18/19 Page 1 of 10

ORIG

 

NAL

AO 98 (Rev. 12/11) Appearance Bond

UNITED STATES DISTRICT COURT
for the
Southern District of New York

 

United States of America )
vy )
)  19CR704

BRANDON BECKER __ )
Defendant )

APPEARANCE BOND

Defendant’s Agreement

J BRANDON BECKER (defendant), agree to follow every order of this court, or any

 

court that considers this case, and I further agree that this bond may be forfeited if I fail:
( Bd } to appear for court proceedings;
(24 ) if convicted, to surrender to serve a sentence that the court may impose; or
(XJ ) to comply with all conditions set forth in the Order Setting Conditions of Release.

Type of Bond
(1) (1) This is a personal recognizance bond.

( X) (2) Thisis an unsecured bond of § _ 750,000 PRB

 

((1) G) This is a secured bond of $ ; , secured by:

 

 

(C1) (a $ __ , incash deposited with the court.

(1) (b) the agreement of the defendant and each surety to forfeit the following cash or other property
(describe the cash or other property, including claims on it ~ such as alien, mortgage, or loan — and attach proof of
ownership and value):

 

If this bond is secured by rea! property, documents to protect the secured interest may be filed of record.

( 0 ) (c) a bail bond with a solvent surety (attach a copy of the bail bond, or describe it and identify the surety):

 

 

 

Forfeiture or Release of the Bond

Forfeiture of the Bond. This appearance bond may be forfeited if the defendant does not comply with the above
agreement, The court may immediately order the amount of the bond surrendered to the United States, including the
security for the bond, if the defendant does not comply with the agreement. At the request of the United States, the court
may order a judgment of forfeiture against the defendant and each surety for the entire amount of the bond, including
interest and costs.

 
Case 1:19-cr-00704-LAP Document 20 Filed 11/18/19 Page 2 of 10

Page 2

AQ 98 (Rev. 12/11) Appearance Bond

 

Release of the Bond, The court may order this appearance bond ended at any time. This bond will be satisfied and the
security will be released when either: (1) the defendant is found not guilty on al! charges, or (2) the defendant reports to
serve a sentence.

 

Declarations

Ownership of the Property. 1, the defendant — and each surety ~ declare under penalty of perjury that:

 

(1) all owners of the property securing this appearance bond are included on the bond;

(2) the property is not subject to claims, except as described above, and

(3) I will not sell the property, allow further claims to be made against it, or do anything to reduce its value
while this appearance bond is in effect.

Acceptance. I, the defendant -- and each surety — have read this appearance bond and have either read all the conditions of
release set by the court or had them explained to me. I agree to this Appearance Bond.

I, the defendant — and each surety — declare under penalty of perjury that this information is true. (See 28 U.S.C.§ 1746.)

 

Date: 11/18/2019

 

@ BRANDON BECKER

 

 

 

 

IKEDA PEdel ve te, ole, Becker
Surety/property owner — Sr jrety/property owner — signature and date
Surety/property owner — Surety/property owner — signature and date
Surety/property ovrter ~~ Surety/property owner — signature and date
CLERK OF COURT

Signane Cl Ze or Deputy Clerk +

Approved. bli Te
Date: 11/18/2019 of.

AUSA DAVID LEWIS

Date: 12/18/2019

 
Case 1:19-cr-00704-LAP Document 20 Filed 11/18/19 Page 3 of 10

AO 199A (Rev. 12/11) Order Setting Conditions of Release Page ! of Pages

UNITED STATES DISTRICT COURT

for the
Southern District of New York

United States of America
v.

 

19 CR 704 (LAP)
BRANDON BECKER

Defendant

 

Wome Nee” Nome” eee See

ORDER SETTING CONDITIONS OF RELEASE
IT IS ORDERED that the defendant's release is subject to these conditions:
(1) The defendant must not violate federal, state, or local law while on release.
(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
the court may impose.

The defendant must appear at:

Place

‘Date and Time
If blank, defendant will be notified of next appearance.

(5) The defendant must sign an Appearance Bond, if ordered.

 
Case 1:19-cr-00704-LAP Document 20 Filed 11/18/19 Page 4 of 10

AO 199B (Rev. £2/11} Additional Conditions of Release
ADDITIONAL CONDITIONS GF RELEASE

Page of Pages

IT 18 FURTHER ORDERED that the defendant’s release is subject to the conditions marked below:

((]) (6) The defendant is placed in the custody of
Person or organization
Address fonly if above is an organization) a
City and state — ~ Tel. Na,

who agrees to {a) supervise the defendant, (b) use every effort to assure the defendant's appearance at all court proceedings, and (c) netify the court
immediately if the defendant violates a condition of release or is no longer in the custodian’s custody.

 

 

 

Signed:
Custodian , Date
(LI) (7) The defendant must:

( X ) (a} submit to supervision by and report for supervisionto the REGULAR PRETRIALSUPERVISION 5

telephone number , he later than
( X } (b) continue or actively seek employment. -
(11) (©) continue or start an education program.
(2d) (d} surrender any passport to: PSA (& NO NEW APPLICATIONS)
( X ) {e) not obtain a passport or other international travel document.
{ X } (f) abide by the following restrictions on personal association, residence, or travel: SDNY/EDNY & CENTRAL DISTRICT OF

CALIFORNIA

 

 

 

 

 

(X ) (g) avoid all contact, directly or indirectly, with any person who is or may be a victim or witness in the investigation or prosecution,
including:

 

 

 

(1) (h) get medical or psychiatric weatment:

 

(C1) &) return to custody each at o’clock after being released at o’clock for employment, schooling,
or the following purposes:

 

 

(0) G) maintain residence at a halfway house or community corrections center, as the pretrial services office or supervising officer considers
necessary.

( } (kK) not possess a firearm, destructive device, or other weapon,

(£)) @) not use alcohol ( (7) )atall( C7] } excessively.

(1) (m) not use or unlawfully possess a narcotic drug or other controlled substances defined in 21 U.S.C. § 802, unless prescribed by a licensed
medical practitioner.

{ ) {n) submit to testing for a prohibited substance if required by the pretrial services office or supervising officer. Testing may be used with
random frequency and may include urine testing, the wearing of o sweat patch, a remote alcohol testing system, and/or any form of
prohibited substance screening or testing. The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and
accuracy of prohibited substance screening or testing.

( ) () participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial services office or
supervising officer.

(X ) (p) participate in one of the folowing location restriction programs and comply with its requirements as directed,

(C1) @ Curfew. You are restricted to your residence every day ( [1 ) from te _,o (LO jas
directed by the pretrial services office or supervising officer; or

( X ) (iy Home Detention, You are restricted to your residence at all times except for employment; education; religious services;
medical, substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other
activities approved in advance by the pretrial services office or supervising officer, or

(C1) Gii) Home Incarceration. You are restricted to 24-hour-a-day lock-down at your residence except for medical necessities and
court appearances or other activities specifically approved by the court.

( X ) (q) submit to location monitoring as directed by the pretrial services office or supervising officer and comply with all of the program
requirements and instructions provided.

(CJ) You must pay all or part of the cost of the program based on your ability to pay as determined by the pretrial services office or
supervising officer,

(1) (©) report as soon as possible, to the pretrial services office or supervising officer, every contact with law enforcement personnel, including
arrests, questioning, or traffic stops.

 

 

 
Case 1:19-cr-00704-LAP Document 20 Filed 11/18/19 Page 5 of 10

 

ADDITIONAL CONDITIONS OF RELEASE

C&)) (s) $750,000 PRB TO BE CO-SIGNED BY ONE FINANCIALLY RESPONSIBLE PERSON; TRAVEL LIMITED TO
SDNY/EDNY & CENTRAL DISTRICT OF CALIFORNIA (& POINTS IN BETWEEN FOR COURT
APPEARANCES; SURRENDER FRAVEL DOCUMENTS (& NO NEW APPLICATIONS); REGULAR
PRETRIAL SUPERVISION; DRUG TESTING/TREATMENT; HOME DETENTION; LOCATION
MONITORING; MAINTAIN OR ACTIVELY SEEK EMPLOYMENT, EMPLOYMENT TO BE APPROVED BY
PTS; NO CONTACT WITH ANY VICTIMS OR WITNESSES, CO-DEFENDANTS UNLESS IN THE
PRESENCE OF COUNSEL; DEFT TO BE RELEASED ON OWN SIGNATURE; REMAINING CONDITIONS |
TOBE METBY1 WEEK __

 

 

 

 
Case 1:19-cr-00704-LAP Document 20 Filed 11/18/19 Page 6 of 10

AG 1SSC (Rev. 09/08) Advice of Penalties Page . of Pages

ADVICE OF PENALTIES AND SANCTIONS

 

TO THE DEFENDANT: BRANDON BECKER 19 CR 704 (LAP) 11/18/2019
YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

Violating any of the foregoing conditions of release may resuit in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.

While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten

years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year, This sentence will be
consecutive (i.e., in addition to) to any other sentence you receive.

It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.

If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:

(1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more — you will be fined

not more than $250,000 or imprisoned for not more than 10 years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years — you will be fined not

more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony — you will be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) amisdemeanor — you will be fined not more than $100,060 or imprisoned not more than one year, or both,

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of the Defendant

1 acknowledge that I am the defendant in this case and that 1 am aware of the conditions of release. I promise to obey all
conditions of release, to appear as directed, and surrender to serve any sentence imposed, I am aware of the penalties and sanctions

set forth above.

‘

Hd
ad

     

 

 

 

City and State

Directions to the United States Marshal

( (1) The defendant is ORDERED released after processing.
( £]) The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the

defendant has posted bond and/or complied with al! other conditions for release. If still in custody, the defendant must be
produced before the appropriate judge at the time and place specified,

Date: _ _ a nee nee

ee ~ Gudicial Officer s Signature

 

Printed name and utle

 

 
Case 1:19-cr-00704-LAP Document 20 Filed 11/18/19 Page 7 of 10

AG 199C’ (Rev. 09/08) Advice of Penalties Page _ _of ss Pages

DISTRIBUTION: COURT DEFENDANT PRETRIALSERVICE U.S.ATTORNEY U.S. MARSHAL

$cuthern District of New York

The Grom
Manhatian
Westchester
Ecehland
Rutchess
Orange
Putnam
Sullivan

  
 
 
 
 
 
 
 
 
 
 
 

Eastern Cistrict cf ew York

Ereckion (Fines County)
Cueem (Cueens County)
Staten stand (ichimend Ccunty)
Eons sland (wassau & Suffctk)

  

 

 
Case 1:19-cr-00704-LAP Document 20 Filed 11/18/19 Page 8 of 10

DOCKET No Ac 404 (LAP DEFENDANT: Brando Be cloc U R | 1 NAL
AUSA auld CoutS DEF.S COUNSEL \ iChy¢ WocaV“id

 

 

 

 

(RETAINED CO) FEDERAL DEFENDERS [CTA
O INTERPRETER NEEDED [7 DEFENDANT WAIVES PRE-TRIAL REPORT
C) Rule 5 ORule9 CO Rule 5¢c}3) 1 Detention Hrg. DATE OF ARREST. C1 VOL. SURR.
TIME OF ARREST OON WRIT
C] Other: TIME OF PRESENTMENT
BAIL DISPOSITION

C0 DETENTION ON CONSENT W/O PREJUDICE CO] DETENTION: RISK OF FLIGHT/DANGER [J SEEORDER
CO DETENTION: HEARING SCHEDULED FOR
[AGREED CONDITIONS OF RELEASE
Cl DEFENDANT RELEASED ON OWN RECOGNIZANCE
0 $7.50,090-O~ prs
o { FRP
(1 SECURED BY $ CASH/PROPERTY:
#2 TRAVEL RESTRICTED TO SDNY/BDNY/ Centar OcSKiCh of @iinowin Calibica ~ pants
bh’ SURRENDER TRAVEL DOCUMENTS (& NO NEW APPLICATIONS) \ Aloette 6) Counk Bf.
REGULAR PRETRIAL SUPERVISION CO STRICT PRETRIAL SUPERVISION ao.
RUG TESTING/TREATMENT (© MENTAL HEALTH EVALUATION/TREATMENT Locehon Montol ia 4
(J HOME INCARCERATION JXHOME DETENTION CICURFEW [2 ELECTRONIC MONITORING
Kj OTHER  GonpITig s Wine oC ACNE Seer eniplounudt ,eriploynurt 2 be,
wododal ny Prenicn “elGo Mo cantars Vlany ichms oC Uvtusss Co-derendants
UALAD IN Vee D(es@nce g, Counsel

C DEF. TO BE DETAINED UNTIL ALL CONDITIONS ARE MET

PADEP. TO BE RELEASED ON OWN SIGNATURE; REMAINING CONDITIONS TO BE MET BY £ UA} EEL

Lo DER, TO BE RELEASED UPON SATISFACTION OF FOLLOWING CONDITIONS:
; REMAINING CONDITIONS TO BE MET BY

 

 

 

COMMENTS/ADDITIONAL PROCEEDINGS:

(DER ARRAIGNED; PLEADS NOT GUILTY [] CONFERENCE BEFORE D.J. ON
(0 SPEEDY TRIAL TIME EXCLUDED UNDER 18 U.S.C. § 3161(h)(7) UNTIL

FOR RULE 5(c\¥3) CASES:

 

DIDENTITY HEARING WAIVED (1) PRELIMINARY HEARING WAIVED
C) DEFENDANT TO BE REMOVED [1 ON DEFENDANT'S CONSENT
DATE FOR PRELIMINARY HEARING 1 ON DEFENDANT'S CONSENT

 

UNITED STATES MAGISTRATE JUDGE, SDNY. |

DATE: foals pela (7, Ow wher

WHITE (ORIGINAL) - COURT FILE PINK - U.S, ATTORNEY'S OFFICE YELLOW - U.S, MARSHAL GREEN - PRETRIAL SERVICES AGENCY
REV. (2011) TH-2

 

 

 
Case 1:19-cr-00704-LAP Document 20 Filed 11/18/19 Page 9 of 10

California

 

  

 
Case 1:19-cr-00704-LAP Document 20 Filed 11/18/19 Page 10 of 10

U.S.D.C SDNY,
500 PEARL ST,
NEW YORK, NY 10007
